
	
		II
		110th CONGRESS
		1st Session
		S. 2199
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of certain foreign nonqualified deferred
		  compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Deferred Compensation Reform
			 Act of 2007.
		2.Special rule for
			 certain foreign nonqualified deferred compensation
			(a)In
			 generalSubpart B of part II of subchapter E of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to taxable year for which items of
			 gross income included) is amended by inserting after section 457 the following
			 new section:
				
					457A.Certain
				foreign nonqualified deferred compensation
						(a)In
				generalAny compensation
				which is deferred under a nonqualified deferred compensation plan (within the
				meaning of section 409A(d)) of a nonqualified foreign corporation is includible
				in gross income for purposes of this chapter when there is no substantial risk
				of forfeiture of the rights to such amount.
						(b)Nonqualified
				foreign corporationFor purposes of this section, the term
				nonqualified foreign corporation means any foreign corporation
				unless substantially all of the income of such corporation—
							(1)is effectively connected with the conduct
				of a trade or business in the United States, or
							(2)is subject to an income tax imposed by a
				foreign country, but only if—
								(A)(i)such corporation is
				eligible for benefits of a comprehensive income tax treaty which such country
				has with the United States which the Secretary determines is satisfactory for
				purposes of this section and which includes an exchange of information program,
				or
									(ii)the Secretary determines that such
				income tax is a comprehensive income tax satisfactory for purposes of this
				section, and
									(B)a deduction is
				allowed for compensation described in subsection (a) under rules substantially
				similar to the rules of this title.
								(c)Application of
				certain rulesRules similar
				to the rules of paragraphs (4), (5), and (6) of section 409A(d) shall apply for
				purposes of this section.
						(d)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations disregarding a substantial risk of
				forfeiture in cases where necessary to carry out the purposes of this
				section.
						.
			(b)Clerical
			 amendmentThe table of
			 sections of subpart B of part II of subchapter E of chapter 1 of such Code is
			 amended by inserting after the item relating to section 457 the following new
			 item:
				
					
						Sec. 457A. Certain foreign nonqualified deferred
				compensation.
					
					.
			(c)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to
			 amounts deferred in taxable years beginning after December 31, 2007.
				(2)EarningsThe
			 amendments made by this section shall apply to earnings on deferred
			 compensation only to the extent that such amendments apply to such
			 compensation.
				
